Appellant, through counsel recently employed, seeks a postponement of this case until another term of this court, setting up that counsel who tried the case is and has been ill. He also files a motion for rehearing.
The indictment herein was returned in August, 1934, and the case was tried in May, 1935. Counsel originally employed was present, and, as far as we can judge from the record, ably represented appellant on the trial. We have critically reviewed *Page 664 
the record, and same presents the appearance of a case carefully tried, and one in which every point was raised which could be, in appellant's defense, — and no suggestion of neglect or lack of diligence is found. We would be glad to grant appellant's request for postponement, if justified under the law, and if we could find any reasonable ground for belief that by granting same something could be done in behalf of this appellant which has not been done, or some adequate defensive theory be supported upon grounds appearing in the record, but not advanced or considered up to this time. We take it that recent counsel know that the case must rest upon the record made in the trial in the court below.
The facts are fully set out in our original opinion, in which also we discussed all the legal questions raised. In the motion to postpone it is said that recent counsel can show this court that the corpus delicti was not established. This is the only point stressed in the motion. By corpus delicti, in a murder case, is meant only that the death of the alleged deceased must be shown, and that same was the result of the criminal agency of the accused. It is the settled rule in Texas that the confession of the accused may be used in the establishment of the corpus delicti. Kugadt v. State, 38 Tex.Crim. Rep.. This case has been often approved. It is also a recognized rule of law that the corpus delicti may be established by circumstantial evidence. Enough criminating facts are stated in our original opinion, including appellant's confession, to establish beyond cavil not only the death of the Smiths, but also that such death was brought about by criminal means, and in appellant's confession he pointedly admits killing both of them. His confession was corroborated by the numerous things set out in our original opinion, and others to which attention was not called.
Appellant as a witness denied making the confession, but we note that he also denied many other guilty circumstances, the truth of which was affirmed by disinterested witnesses. We do not feel at liberty to grant appellant's motion to postpone, because we can not conceive how any further investigation of the law of corpus delicti could bring us to any different conclusion; and we find nothing in the motion for rehearing causing us to conclude that we erred in the affirmance of the case.
The motion for rehearing is overruled.
Overruled.
 *Page 196